Citation Nr: 0023598	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-04 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low and/or mid back injury.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to service connection for a disorder 
characterized by bilateral foot paresthesia.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992, with additional service in the United States 
Marine Corps Reserve.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
veteran's current low or mid back disability to his active 
military service.  

2.  No competent evidence has been submitted linking the 
veteran's current headache disorder to his active military 
service.  

3.  No competent evidence has been submitted linking the 
veteran's current bilateral foot paresthesia to his active 
military service.  

4.  No competent evidence has been submitted linking the 
veteran's bilateral knee disability to his active military 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of a 
low and/or mid back injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

2.  The claim for service connection for the residuals of a 
chronic headache disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

3.  The claim for service connection for a disorder 
characterized by bilateral foot paresthesia is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

4.  The claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background


Service medical records disclose that, in early November 
1986, the veteran was seen for a complaint of a sore throat 
and congestion, as well as a "headache."  The pertinent 
diagnosis noted was tonsil infection/viral infection, upper 
respiratory infection.  

In early December 1986, the veteran was seen for a complaint 
of numbness in his toes of approximately two weeks' duration.  
On physical exemption, there was a full range of motion of 
the veteran's toes, and a "full" neurological response.  
The clinical assessment was boot paresthesia.  

In May 1988, the veteran was seen for a complaint of 
headaches and back problems following a motor vehicle 
accident that morning.  On physical examination, the veteran 
complained of back pain in the area of the 10th and 11th 
dorsal vertebrae.  The veteran's cranial nerves were intact, 
and his neck was supple.  Examination of the veteran's back 
showed evidence of spasm of the paravertebral musculature 
extending from the mid dorsal to the lumbar area.  
Radiographic studies of the veteran's dorsal and lumbar spine 
were within normal limits.  The clinical impression was acute 
lumbodorsal strain and sprain.  

In early September 1988, the veteran was once again seen for 
"back problems."  At the time of evaluation, it was noted 
that the veteran had experienced a flare of sharp mid back 
pain the previous day, and that his pain was much increased 
by bending.  On physical examination, the veteran's back 
displayed a good range of motion, with plus or minus spasm, 
and some tenderness of the thoracic paraspinous musculature.  
Motor and sensory evaluation of the veteran's upper 
extremities was described as "OK."  The clinical assessment 
was muscle strain.  

On physical therapy evaluation conducted that same day, the 
veteran showed good posture, with no obvious guarding.  No 
palpable muscle spasm was present, and the veteran was 
"neurologically intact."  At the time of evaluation, there 
was evidence of mild tenderness in the right lower dorsal 
area.  The clinical assessment was back strain, status post 
motor vehicle accident.  

During the course of outpatient treatment in March 1989, it 
was noted that the veteran had experienced a "stinging" 
sensation of his forehead on the left side for several days.  
Further evaluation by dermatology service noted the presence 
of multiple vesicles on an erythematous base, as well as 
edema, above the veteran's left eye.  The clinical assessment 
was varicella-zoster of the V1 (nerve) distribution.  

Service medical examinations conducted in July and October 
1991 were negative for evidence of a low or mid back injury, 
headaches, bilateral foot paresthesia, or a knee disorder.  

In January 1992, the veteran was seen for a complaint of mid 
and lower back pain, without radiation into the buttocks or 
legs.  Noted at the time of evaluation was that, the previous 
day, the veteran had helped to move 128 refrigerators up four 
flights of stairs, and "then today drode military motorcycle 
150K over rough terrain."  On physical examination, the 
veteran was described as "normal," though with a "stiff 
upright posture."  Examination of the veteran's back showed 
evidence of bilateral paraspinous thoracic and lumbar spasm 
and tenderness, though with negative straight leg raising.  
The clinical assessment was muscular back pain, probably not 
strain.  

In early February 1992, the veteran was seen for thoracic and 
lumbar back pain "following moving a refrigerator and riding 
a motorcycle one week ago."  At the time of evaluation, the 
veteran complained of pain, but with no radicular symptoms, 
numbness, or tingling in the lower extremities.  On physical 
examination, the veteran's gait was grossly normal.  Trunk 
range of motion was slightly limited in side bending on the 
right, accompanied by thoracic pain.  Palpation showed 
evidence of mild muscle spasm in the thoracic lumbar 
paraspinous musculature, but with normal strength and 
sensation in both lower extremities.  The clinical assessment 
was pain secondary to muscle strain.  

During the course of a Federal Aviation Administration 
examination in June 1992, it was noted that the veteran's 
head, eyes, ears, nose, and throat were within normal limits, 
as was his back.  An orthopedic evaluation of the veteran's 
extremities was within normal limits, and motor and sensory 
evaluations were grossly normal.  The clinical assessment was 
"normal exam."  

At the time of the veteran's service separation examination 
in July 1992, he voiced no complaints regarding his low or 
mid back, headaches, foot paresthesia, or any knee problems.  
Physical examination of the veteran's head, feet, spine, and 
musculoskeletal system was within normal limits, and no 
pertinent diagnoses were noted.  

A service medical examination conducted in December 1994, 
during the veteran's service with the United States Marine 
Corps Reserve, was negative for evidence of back, headache, 
foot, or knee disabilities.  

Private outpatient treatment records covering the period from 
December 1994 to April 1995 show treatment during that time 
for "back discomfort" sustained as the result of a fall 
down stairs at the veteran's place of employment.  The 
pertinent diagnosis noted was acute back sprain.  

In February 1996, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  At the time of 
examination, the veteran gave a history of bilateral knee 
pain in 1986 "during boot camp."  Reportedly, over the 
ensuing years, the veteran had experienced increasing pain 
and dysfunction in his knees, in particular, the right knee.  
According to the veteran, his back pain had its origins in 
1988, at which time he was involved in a motor vehicle 
accident.  Reportedly, the veteran's physician at the time 
informed him that the problem was "back spasms."  Once 
again, in 1992, while moving a refrigerator, the veteran 
reportedly developed back spasms.  According to the veteran, 
in mid 1988, he developed left facial shingles, followed by 
headaches which had become "a constant problem."  According 
to the veteran, he sometimes experienced scintillating 
scotoma.  Additionally noted was that the veteran's headaches 
were most often located in the left temporal region.  
Regarding the veteran's feet, the veteran stated that he had 
experienced paresthesias of the feet in boot camp.  He 
further noted, were he to wear athletic shoes, he would not 
experience foot paresthesia.  However, on his job, he was 
required to wear boots every other day.  According to the 
veteran, the wearing of boots provoked paresthesias of his 
feet, characterized as "numbness and tingling."  

On physical examination, the veteran displayed a normal gait 
and was able to normally move about the examining room, 
undress, dress, mount and dismount the examining table, and 
rise from the supine to a sitting position.  The veteran 
hopped on either foot, and could heel and toe walk in a 
normal fashion.  However, squatting provoked right knee 
crepitus.  The veteran raised his arms over his head, and was 
able to fully bend forward to 100 degrees to the floor.  
Lateroflexion, rotation, and extension of the lumbar spine 
were described as "full."  While seated on the examining 
table, tests of straight leg raising were negative 
bilaterally.  There was no evidence of any sciatic notch 
tenderness or muscle spasm, and no sensory motor deficits.  
At the time of evaluation, there was evidence of bilateral 
genu varum.  While supine, the veteran exhibited bilateral 
crepitus of the knees, as well as bilateral patella grind 
apprehension, and a positive McMurray on the right.  There 
was a full range of motion of both of the veteran's knees, 
through the suprapatellar bursa were exquisitely tender.  The 
remainder of the veteran's physical examination was 
essentially unremarkable.  The pertinent diagnoses noted were 
suprapatellar bursitis of the right knee, with bilateral genu 
varum, internal derangement of the right knee, and bilateral 
patellofemoral syndrome, chondromalacia; chronic lumbosacral 
strain with no radiculopathy; migraines; and paresthesias of 
the feet.  

On VA orthopedic examination conducted in conjunction with 
the veteran's general medical examination in February 1996, 
it was noted that the veteran's claims folder was not 
available, and that, as a result, all history was obtained 
from the veteran.  According to the veteran, he had injured 
his mid and low back in a motor vehicle accident in 1988, and 
sustained another injury in 1992 while moving a refrigerator.  
Reportedly, both of the veteran's knees had become 
symptomatic shortly following boot camp.  The veteran noted 
problems with both feet, more particularly on the right.  He 
stated that both feet would typically become diffusely numb 
following the wearing of boots for several hours.  The 
veteran's complaint regarding his back consisted primarily of 
soreness "most of the time," with some good and some bad 
days.  Reportedly, at intervals, the veteran's low back pain 
increased without any known specific aggravating events.  
However, the veteran experienced no radiation of pain to his 
lower extremities.  According to the veteran, he suffered 
diffuse stiffness and soreness in both knees, but with no 
swelling or erythema.  He further noted his right knee would 
sometimes "catch," but not "lock."  The veteran stated 
that, when wearing low quarters, he experienced no symptoms 
in his feet.  However, when wearing Marine issue combat 
boots, his feet typically became numb after 12 hours.  At his 
place of employment, the boots which the veteran had been 
issued produced numbness after a period of six hours.  
Reportedly, these symptoms occurred regardless of the type of 
sock the veteran was wearing.  The pertinent diagnoses noted 
at the time of orthopedic examination were chronic back 
strain; internal derangement of the knees; and numbness of 
the feet following the wearing of boots.  Noted at the time 
of examination was that "plain X-rays" might or might not 
define the cause of the veteran's knee problems, and, 
consequently, he might require further work up either at a VA 
facility or by "a private orthopedist."  Additionally noted 
was that arthroscopy might be required to establish a 
definitive diagnosis.  Regarding the veteran's feet, the 
veteran's diagnosis was described as "not clear" at the 
present time.  However, his symptoms and findings were 
suggestive of a tarsal tunnel syndrome.  By the veteran's 
account, his foot symptoms did not appear to hamper his 
activities or employment.  Reportedly, a neurologic 
evaluation might be required before a "definitive 
diagnosis" could be established.  

During the course of a Regional Office (RO) hearing in March 
1997, the veteran stated that he had first experienced 
problems with his mid and/or lower back following a traffic 
accident in April 1988.  (Hearing Transcript, p. 2).  The 
veteran additionally stated that, following an episode of 
herpes/shingles above his left eye in 1988, he began to 
experience headaches which would not "go away."  
(Transcript at p. 3).  Regarding his foot paresthesia, the 
veteran testified that, approximately four weeks into basic 
training, his toes "had gone numb."  Reportedly, following 
his discharge from service, the veteran experienced 
continuing problems with "numbness and tingling" in his 
toes.  (Transcript at p. 6).  

In correspondence of late March 1997, the veteran's former 
wife wrote that, in May 1988, the veteran was involved in a 
motor vehicle accident, following which he experienced pain 
in his lower back.  She additionally commented that, during 
the veteran's tour at Parris Island, South Carolina, he was 
seen on numerous occasions for problems with his knees.  
Reportedly, in March 1989, the veteran "had shingles above 
his left eye," following which he experienced "a constant 
headache."  

During the course of a private orthopedic evaluation in late 
April 1997, the veteran gave a 10-year history of problems 
with his right knee.  Reportedly, the veteran "used to be in 
the military and was involved with the military police."  
The veteran complained of soreness and stiffness in his knee, 
as well as pain in his left foot.  The clinical impression 
was quadriceps weakness, atrophy of the quadriceps, with 
patellar tendinitis of the right knee; and Morton's neuroma 
of the left foot.  

In correspondence of May 1997, the veteran's spouse wrote 
that, while she and the veteran were "seeing each other" in 
service, the veteran on numerous occasions used hot and cold 
compresses to ease the pain and swelling in his knees.  
Reportedly, following the veteran's return to the United 
States, he experienced progressively more difficulty with 
headaches and knee joint problems.  

Private medical records dated in June and July 1997 show 
continued treatment during that time for the veteran's knee 
problems.  

Analysis


As to those issues currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  

In the present case, service medical records fail to 
demonstrate the presence of a chronic low or mid back 
disability, chronic headaches, bilateral foot paresthesia, or 
chronic knee disabilities.  In that regard, while on a number 
of occasions in service, the veteran received treatment for 
what was characterized at the time as back strain and/or 
sprain, those episodes were acute and transitory in nature, 
and resolved without residual disability.  Isolated 
occurrences of "headaches" and "boot paresthesia" were 
similarly acute in nature, with no demonstrated evidence of 
chronic headache or foot disabilities.  At no time during 
service did the veteran complain of or receive treatment for 
a chronic knee disability.  Moreover, at the time of the 
veteran's service separation examination in July 1992, his 
back, feet, and knees were within normal limits, and no 
pertinent diagnoses were noted.  That examination was 
similarly negative for evidence of a chronic headache 
disability of any kind.  The earliest clinical indication of 
the presence of chronic back, head, foot, or knee 
disabilities is revealed by VA general medical and orthopedic 
examinations conducted in February 1996, approximately four 
years following the veteran's discharge from service, at 
which time he received diagnoses of chronic lumbosacral 
strain, migraine headaches, internal derangement of the right 
knee (with suprapatellar bursitis, patellofemoral syndrome, 
and chondromalacia), and paresthesias of the feet.  Of some 
significance is the fact that, at no time during the course 
of those examinations were the veteran's various disabilities 
attributed in any way to his period of active service.  

The Board acknowledges the veteran's argument to the effect 
that, at the time of his separation from service, he was 
instructed that he could list no disability for which he had 
not actually received a "diagnosis."  However, this does 
nothing to alter the fact that, at the time of said 
separation examination, there was no evidence of any chronic 
back disability, or of chronic headaches, foot paresthesias, 
or knee disability.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the veteran's current 
diagnoses, the only evidence which the veteran has submitted 
which supports a finding of a nexus to service consists of 
his own testimony, and various statements of his spouse and 
ex-wife.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 6 Vet. App. 
136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. 498.  His statements, in and of 
themselves, are insufficient to relate his current symptoms 
to his period of service.  See Savage, supra.  Based upon a 
full review of the pertinent evidence of record, the Board is 
unable to conclude that the veteran's current back, headache, 
foot, or knee disabilities, first persuasively documented a 
number of years following service discharge, were present in 
service, or are otherwise of service origin.  Under such 
circumstances, his claims are not well grounded, and must be 
denied.  

In reaching this determination, the Board has given due 
consideration to the various comments of VA examiners to the 
effect that "further work up" might be required to better 
define the veteran's knee and foot disabilities.  However, 
this need for further evaluation, to the extent that it 
actually exists, does nothing to alter the fact that the 
veteran's claims are presently not well grounded.  Under such 
circumstances, there is no "duty to assist" the veteran in 
the further development of his present claims.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

ORDER

Service connection for the residuals of low and/or mid back 
injury is denied.  

Service connection for a chronic headache disorder is denied.  

Service connection for a disorder characterized by bilateral 
foot paresthesias is denied.  

Service connection for a bilateral knee disorder is denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

